PROVOSTY, J.
This may be said to be a companion case to that of Mrs. Annette Harrison v. Same Defendant (No. 18,910) 61 South. 782,1 this day decided. In the present suit Mrs. Harrison sues as tutrix of her children in damages for the death of her husband, father of her children, who was run over and killed by one of the trains of the defendant company. In the other suit (No. 18,910) she sued in her own behalf.
For the reasons assigned in that suit:
It is ordered, adjudged, and decreed that the judgment appealed from be set aside, and that this suit be dismissed at plaintiff’s costs in both courts.

 Ante, p. 761.